Citation Nr: 1409947	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  99-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, L4-5, with spinal stenosis, to include as secondary to service-connected post-operative pilonidal cyst.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to December 1960.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By a rating action in April 1999, the RO denied the Veteran's claim of entitlement to service connection for degenerative disc disease, L4-5, with spinal stenosis, to include as secondary to service-connected post-operative pilonidal cyst.  In July 1999, the Veteran appeared and offered testimony before a hearing officer at the RO regarding this issue.  A transcript of this hearing has been associated with the claims file.  Subsequently, in a February 2000 rating decision, the RO denied entitlement to TDIU.  

In February 2001, the Board remanded the case to the RO for procedural development.  The Veteran initially requested a hearing on both matters.  A Central Office hearing was scheduled for November 27, 2001.  The Veteran canceled his hearing request in a November 15, 2001 letter, and submitted an affidavit in lieu of his appearance.  In January 2002, the Board again remanded the case to the RO for evidentiary development.  

In a September 2003 decision, the Board denied both claims.  The Veteran appealed the September 2003 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2006 decision, the Court vacated the September 2003 Board decision, directing that the veteran be issued adequate Veterans Claims Assistance Act of 2000 (VCAA) notice pursuant to 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1).  The Secretary of VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In January 2008, the Federal Circuit summarily affirmed the Court decision.  The Court issued the mandate in this case in March 2008.  

In October 2008, the Board remanded the case to the AMC/RO for additional development in compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2008.  In January 2009, the Board again remanded this matter to the AMC/RO to determine the credentials of the physician's assistant who conducted the March 2003 VA examination.  Following the requested development, an SSOC was issued in March 2009.  

In May 2009, the Board denied entitlement to service connection for degenerative disc disease, L4-5, with spinal stenosis, to include as secondary to service-connected post-operative pilonidal cyst, and entitlement to TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a June 2012 memorandum decision, the Court vacated the Board's May 2009 decision and remanded the claims to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the January 2009 remand, the Board instructed the RO to ascertain whether B. Vardiman was a certified, licensed physician's assistant at the time she conducted the VA medical examination of the Veteran in March 2003, and whether she was working under the supervision of a physician at that time, and, if so, to identify the name of that physician.  The RO was also asked to obtain any revision of the aforementioned report of the VA medical examination conducted on March 19, 2003, to reflect, as appropriate, the electronic signatures and credentials of the examiner, B. Vardiman, and her supervising physician.  

In this regard, the Board notes that the RO obtained information from the Fayetteville VAMC detailing Ms. Vardiman's credentials and supervision at the time of the March 2003 VA examination.  They also obtained a copy of the March 2003 VA examination signed by Dr. Mark Corbell, Ms. Vardiman's supervising physician, a scope-of-practice agreement between Ms. Vardiman and Dr. Corbell, and VA records of both M. Vardiman and Dr. Corbell's licenses and certifications at the time of the March 2003 examination.  

However, in the June 2012 memorandum decision, the Court held that "although the Board found that the Fayetteville, Arkansas VAMC has provided license verification from the Arkansas State Medical Board, which confirmed that Ms. Vardiman was issued a physician's assistant license in June 2001 with an expiration date in December 2004," the record on appeal does not support that finding.  Therefore, the Court found that it lacked sufficient information for an informed review of the case.  

In addition, the Veteran's attorney has submitted a treatment report and medical statement from Dr. John W. Ellis, dated in January 2013.  Dr. Ellis reported findings of degenerative arthritis of the lumbar spine and lumbosacral strain with spasm.  Dr. Ellis stated that it was his opinion that the injuries, impairments and disabilities set forth in his diagnoses were as likely as not due to or as a consequence of the Veteran's military service.  Dr. Ellis also opined that because of the severe pain in his lower back and legs with leg weaknesses and falls, the Veteran is unable to engage in any type of gainful employment.  Dr. Ellis stated that his medical opinions are based on his examination of the Veteran, review of the medical records, his education and medical training, and upon reasonable medical probability and medical certainty.  

In light of the Court's finding that the evidence of record is insufficient to verify Vardiman's credentials and adjudicate the case, the Board finds that the March 2003 VA examination is inadequate.  As such, the question regarding the etiology of the Veteran's degenerative disc disease remains unaddressed; and, an additional question raised by the inadequate examination now needs to be addressed.  Moreover, the Veteran's attorney has submitted additional medical evidence which suggest a nexus between the Veteran's current back disorder and military service.  

Given this conflicting medical opinions of record and the questions surrounding the credentials of the physician's assistant who conducted the March 2003, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the likely etiology of the Veteran's degenerative disc disease of the lumbar spine.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Veteran has not had a VA examination to determine whether he is unemployable solely due to his service-connected disabilities.  Therefore, on remand, after a VA physician conducts the requested examination, the examiner should offer an opinion regarding the impact of the Veteran's service-connected disorders on his employability.  

To ensure that VA has met its duty to notify and to assist the Veteran in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to AMC for the following actions:  

1.  The AOJ should also contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his back disorder.  After the Veteran signs the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with his claims file.  All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination to determine the cause/onset of any current back disorder.  The claims folder and a separate copy of this remand should be made available to the examiner for review.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Based upon a review of the claims folder, the examiner should be asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current back disorder, specifically degenerative disc disease, had its onset during the Veteran's military service or is otherwise traceable thereto, even in part.  If the examiner determines that the Veteran currently suffers from degenerative disc disease, he/she should provide an opinion as to whether it is at least as likely as not proximately due to the Veteran's service-connected post-operative pilonidal cyst.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  The examiner should reconcile any opinion provided with the January 2013 private physician's opinion and the March 2003 VA examiner's opinion.  Differences of opinion should be explained and supported by references to the record and/or medical principles.  

3.  The RO must afford the veteran a VA examination to determine the impact of his service-connected disability on his employability.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the effects of the Veteran's service-connected disability on his ability to obtain and maintain gainful employment.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his attorney should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his attorney should be given opportunity to respond.   

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


